                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LOS LOBOS RENEWABLE POWER, LLC
And LIGHTNING DOCK GEOTHERMAL
HI-01, LLC,

       Plaintiffs,                                    Case No. 2:15-CV-00547-MV-KRS

vs.

AMERICULTURE, INC., a New Mexico
For profit corporation and DAMON
SEAWRIGHT, individually and as an
Officer and director of AMERICULTURE
INC.,

       Defendants.

      STIPULATED ORDER GOVERNING TIME TO FILE MOTIONS TO COMPEL

       THIS MATTER comes before the Court upon the Unopposed Motion for Entry of

Stipulated Order Governing Time to File Motions to Compel (“Motion”) filed by Defendants and

the stipulation of the parties hereto. The Court, being fully advised in the premises, finds that the

Motion is well-taken and should be granted.

        IT IS THEREFORE ADJUDICATED AND DECREED THAT:

       A.      The twenty-one (21) day time period set forth in D.N.M.LR-CV 26.6 for

proceeding under D.N.M.LR-CV 37.1 is enlarged as follows:

               (1)     Defendants shall have ten (10) days from Plaintiff’s service of a notice of

       impasse on Defendants regarding Defendants’ challenges to (a) Lightning Dock

       Geothermal HI-01, LLC’s (“LDG”) Objections and Answers to AmeriCulture, Inc.’s

       Third Set of Interrogatories and Second Requests for Admission to Plaintiff and (b)

       LDG’s Objections and Answers to AmeriCulture, Inc.’s Third Requests for Production of

       Documents to Plaintiff to file a motion to compel.
              (2)     Plaintiff shall have ten (10) days from Defendants’ service of a notice of

       impasse on Plaintiff regarding Plaintiff’s challenges to Defendants’ Responses to LDG’s

       First Set of Interrogatories to Defendants to file a motion to compel.

       B.     Nothing herein shall alter the deadline for filing motions regarding discovery set

forth in the Court’s Scheduling Order (Doc. 72.)

SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
